DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a further device comprising a rotatable drive part” (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 5 and 16 are objected to because of the following informalities:  
Claim 5, line 1, “A spring return device” should read - - The spring return device - - .  
Claim 16, line 2, “a spring return device” should read - - the spring return device - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the one or more stopping elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second stopping element" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first stopping element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8, 13 – 18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Varin et al. WO2011154865. 
Claim 1, Varin discloses a spring return device (Fig. 1) comprising: a rotatable drive coupling (hub 3) configured for releasably engaging a rotatable drive 5part (“motor” – translated Description, par [0034]) on a first side of the device and configured for releasably engaging a rotatable drive part (“alternator-starter” –  [0040]) on an opposite second side of the device; a spring 5 engaged with the drive coupling; a retainer (flange 11) that retains the spring, wherein the drive coupling is rotatable relative to the retainer, and wherein rotation of the drive coupling relative to the 10retainer in a first direction (F) causes mechanical energy to be stored in the spring; a limiter element 6 that is arranged to rotate with the drive coupling; and one or more stopping surfaces comprising a first stopping surface (face 162 on abutment 16’) arranged to abut a first limiter surface (face 662 on abutment 66) on the limiter element when the drive coupling is in a first predetermined rotational position, to thereby limit rotation of the drive coupling 15relative to the retainer in a second direction, the second direction being opposite to the first direction.
Claim 2, Varin discloses the one or more stopping surfaces further comprising a second stopping surface (face 162 on abutment 16), the second stopping surface being arranged to abut a second limiter surface (face 662 on abutment 66’) on the limiter when the first stopping surface abuts the first limiter surface on the limiter element.  
Claim 3, Varin discloses the limiter element comprising a first arm (abutment 66) on which the first limiter surface is disposed, and a second arm (abutment 66’) on which the second limiter surface is disposed.  
Claim 4, Varin discloses the first limiter surface and the second limiter surface being arranged on opposite sides of the limiter element with respect to an axis of rotation of the drive coupling relative to the retainer.
Claim 5, Varin discloses the one or more stopping surfaces further comprising a third stopping surface (161 on abutment 16), the third stopping surface being arranged to abut a third limiter surface (661 on abutment 66) on the limiter element when the drive coupling is in a second predetermined rotational position, to thereby limit rotation of the drive coupling relative to the retainer in the first direction.  
Claim 6, Varin discloses the first stopping surface and the third stopping surface are arranged to limit a maximum angle of rotation of the drive coupling relative to the retainer to an angle between 10º – 140º (see translated Description, par. [0044])
Claim 7, Varin discloses the one or more stopping surfaces further comprising a fourth stopping surface (161 on abutment 16’), the fourth stopping surface being arranged to abut a fourth limiter surface (661 on abutment 66’) on the limiter when the third stopping surface abuts the third limiter surface on the limiter element.  
Claims 8, 17 and 18, Varin discloses the third limiter surface being disposed on the first arm of the limiter element, and wherein the fourth limiter surface is disposed on the second arm of the limiter element.
Claim 13, Varin discloses the one or more stopping elements comprising a first stopping element 16’ on which the first stopping surface is provided, and a second stopping element 16 on which the second stopping surface is provided.  
Claims 14 and 20, Varin discloses the third stopping surface being provided on the second stopping element 16, and the fourth stopping surface is provided on the first stopping element 16’.  
Claim 15, Varin discloses the first stopping element and the second stopping element are arranged substantially symmetrically about an axis of rotation of the drive coupling relative to the retainer.  
Claim 16, Varin discloses a further device comprising a rotatable drive part (bearing 2), wherein the rotatable drive part is engaged with the drive coupling 3 of the spring return device. 4 210LT:0000:527151:1:ALEXANDRIA  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Varin et al. WO2011154865.
Claim 9, Varin discloses the one or more stopping surfaces being provided on one or more stopping elements.
Varin does not expressly discloses the one or more stopping elements being removably connected to the retainer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one or more stopping elements removable/separable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.  In the instant case, one of ordinary skill would make the one or more stopping elements removable/separable in order adjust the angular stroke of the limiter element, since Varin discloses (see par. [0044] and [0045]) that the angular positions of the stop elements can be selected within a predetermined angular range based on a desired performance. 
Claim 19, Varin discloses the one or more stopping elements comprising a first stopping element 16’ on which the first stopping surface is provided, and a second stopping element 16 on which the second stopping surface is provided.  

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regards to claim 11, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the limiter element comprising a blocking surface arranged to block removal of the one or more stopping elements from the retainer when the first stopping surface abuts the first limiter surface on the limiter element.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656